Citation Nr: 0205749	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-04 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for somatization disorder 
(psychoneurosis to include post-traumatic stress disorder 
(PTSD)), currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service during World War II from 
August 1942 to September 1943.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The veteran was originally granted service connection for a 
somatization disorder (formerly known as "psychoneurosis") 
in April 1945.  He was awarded a 10 percent rating at that 
time.  In August 1947, his disorder was evaluated as zero 
percent disabling and he was rated as noncompensable.  In 
June 1997, the veteran requested that his rating be 
increased.  A September 1997 rating decision continued his 
noncompensable rating, and the veteran filed a notice of 
disagreement with that decision in June 1999.  This appeal 
ensued.  In May 1999, his disorder was evaluated to be 30 
percent disabling effective from June 25, 1997, the initial 
date of claim for increase.

In an April 1998 statement, the veteran requested a personal 
hearing before a member of the traveling section of the 
Board.  The RO acknowledged the hearing request by a letter 
dated in July 1998.  In February 2000, the veteran indicated 
that he was unable to attend a hearing due to health reasons, 
and he withdrew his request.  There are no other outstanding 
hearing requests of record.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been obtained 
by the RO. 

2. The veteran's service-connected psychiatric disorder is 
not manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; frequent panic 
attacks; difficulty in understanding complex commands; 
impaired judgment, memory, or abstract thinking.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for somatization disorder (psychoneurosis to include 
PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the RO's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in September 1997, May 1999, and September 2001 letters and 
decisions of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1998 statement of the case and several 
supplemental statements of the case, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's VA 
outpatient treatment reports have been obtained, as have 
private medical records.  In addition, the veteran was 
afforded VA examinations in August 1997, October 1998, and 
August 2000.  In this regard, all known and available private 
and VA medical records have been obtained and are associated 
with the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, 
since the present appeal is one where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a 30 percent disability 
rating for a somatization disorder under the provisions of 
Diagnostic Code 9411.  The veteran now contends that his 
disorder is more disabling than currently evaluated, and he 
has appealed for an increased rating.  

As noted, the veteran is currently assigned a 30 percent 
disability rating for a somatization disorder.  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(i.e., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routing activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
For example, a 21-30 score indicates that "behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment . . . OR 
inability to function in almost all areas . . . ."  A 31-50 
score reflects "some impairment in reality testing or 
communication . . . OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood . . . ."  Finally, a 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."

VA outpatient treatment reports from June 1997 to August 1997 
are of record.  At his initial screening in June 1997, the 
veteran stated that he had been diagnosed with Alzheimer's 
disease and had open heart surgery in 1992.  The records are 
negative for any reference to his somatization disorder.  

Letters from Irene E. Bettinger, M.D., from July 1997 to 
August 1998, are included in the claims file.  In July 1997, 
Dr. Bettinger noted that the veteran had a gradually 
progressive, four-year cognitive decline prior to his 
November 1996 Alzheimer's disease diagnosis.  In September 
1997, she discussed his cognitive decline by observing such 
symptoms as disorientation, problems with subtraction and 
spelling, and difficulty "getting a word out."  However, 
she indicated that he was able to recall three words that had 
been spoken to him, as well as recite the name of the 
President and Vice President.  In addition, he exhibited no 
problems with language comprehension and was able to report 
current news.  In August 1998, she asserted that the veteran 
had fairly good spontaneous speech, high spirits, and 
expressed energy and humor.  In reporting these symptoms, Dr. 
Bettinger discussed the veteran's Alzheimer's disease, but 
made no reference to his somatization disorder.  

The veteran was afforded a VA examination for mental 
disorders in August 1997.  At that time, it was noted that 
the veteran had been employed for more than 28 years with the 
federal government, and was diagnosed with Alzheimer's 
disease in 1996.  Initially, the examiner reported that it 
was unclear which symptoms the veteran believed were related 
to his military service, because when asked what he desired 
to receive compensation for, the veteran responded, "I don't 
know."  Upon examination, the examiner observed deficits of 
memory functioning, abstract reasoning, and verbal fluency to 
command.  The veteran denied having disturbing thoughts or 
images of a traumatic event, nightmares, sleeping problems, 
and feelings of being emotionally cutoff from other people.  
During the examination, at least one test was discontinued 
due to the veteran's confusion, frustration, and inability to 
comprehend the nature of the task.  Ultimately, the examiner 
diagnosed the veteran as having cognitive deficits likely 
associated with Alzheimer's disease and prior stroke.  The 
examiner observed no evidence of significant emotional 
problems consistent with a diagnosis of a somatization 
disorder.  

VA outpatient treatment reports for August 1998 and July 1999 
are of record.  The veteran was treated by the same VA health 
professional on both occasions.  In August 1998,  the veteran 
was observed to have recurrent episodes of emotional 
instability and frequent somatic complaints of headaches 
brought on by stress and anxiety.  In addition, he exhibited 
functional impairment due to an inability to relate 
appropriately with other people, ease in crying, avoidance of 
other people, and spending too much time alone, often 
becoming despondent.  The VA health professional acknowledged 
the veteran's Alzheimer's disease and stated that he suffered 
from cognitive deficits that exacerbated his existing chronic 
emotional and behavioral abnormalities.  Specifically, he 
asserted that the veteran's Alzheimer's disease has 
exacerbated his somatization disorder.  In July 1999, that 
same VA health professional indicated that the veteran 
suffered from such symptoms as memory deficits, frequent 
inability to complete sentences, and reliance on others for 
many of his needs of daily life.  At that time, the VA health 
professional maintained that the symptomatology of the 
veteran's somatization disorder had exacerbated concomitantly 
with the progression of his Alzheimer's disease.  

The veteran was provided a VA examination for PTSD in October 
1998.  The claims file was reviewed in conjunction with the 
examination.  At that time, the veteran had subjective 
complaints of continued headaches and dizziness.  Upon 
examination, the veteran was observed to be alert, 
cooperative, and having a bright affect.  His speech was of 
regular rate and rhythm, and he exhibited no delusions or 
hallucinations.  His intelligence was estimated to be below 
average, as judged by his fund of knowledge and vocabulary.  
His memory for recent and remote events was poor, though his 
judgment was intact.  He reported no panic attacks, loss of 
impulse control, or inappropriate behavior.  He did admit to 
depression and sleep impairment, and maintained that he 
usually stayed at home.  The examiner diagnosed the veteran 
with a mild somatization disorder and moderately severe 
Alzheimer's disease.  PTSD was not found.  He was given a GAF 
score of 50 for his somatization disorder.  

A March 1999 statement from the veteran's representative 
maintained that his somatization disorder had worsened to 
cause severe depression, difficulties in social activities, 
mood swings, and psychological problems preventing him from 
obtaining or keeping employment. 

An August 1999 VA examination report of housebound 
status/permanent need for regular aid and attendance is of 
record.  At that time, the veteran exhibited confusion and 
hesitant speech.  He was reportedly able to dress himself, 
shave, and use the restroom.  In addition, it was noted that 
he usually stayed at home, rarely going out due to increasing 
confusion.  The veteran's diagnosis was listed as severe 
psychoneurosis (somatization disorder) complicated by 
developing Alzheimer's disease.  

In September 2000, the veteran was admitted to the emergency 
room at VAMC in Kansas City for violent behavior.  Upon 
examination, he was observed as polite and cooperative, but 
oriented to person only.  His speech was normal in rate, 
volume, and tone.  His thought process was noted to be 
disorganized, but his mood was "good" with full affect.  In 
addition, his insight and judgment were reported as "poor."  
The veteran was able to follow commands, but could not to 
perform the remainder of the mental status examination.  He 
was diagnosed with a personality change secondary to a 
general medical condition, dementia (Alzheimer's type), and 
given a GAF score of 35.  

The veteran was afforded a VA examination for mental 
disorders in August 2000.  The claims file was reviewed in 
conjunction with the examination.  Both the veteran and his 
wife were interviewed at the time of the examination.  
According to his wife, the veteran's memory had been 
deteriorating since 1998.  The veteran reported no 
complaints, and could not describe any of his feelings, 
including prior complaints of nervousness, worry, or physical 
symptoms.  Upon examination, the veteran's speech was halted 
and he was unable to complete a sentence.  His cognitive 
impairment was severe, as was his confusion, and he did not 
know where he was or what year it was.  In addition, the 
veteran was unable to name the street on which he lived.  
During the questioning, he was calm and smiled 
intermittently.  He exhibited poor eye contact and often 
asked his wife to answer questions for him.  His judgment was 
poor, he had no insight, and he could not provide any 
coherent information.  His wife asserted that he was unable 
to choose his clothing, and was completely dependent upon her 
from the time he awoke until the time he went to bed.  
Ultimately, the veteran was diagnosed with a somatization 
disorder that was no longer in existence, as he was unable to 
describe or demonstrate symptoms.  As such, the examiner 
could not support a continued diagnosis.  He was also 
diagnosed with Alzheimer's dementia, severe, as demonstrated 
by massive cognitive impairment with "total memory 
wipeout."  The examiner gave the veteran was given a GAF 
score of 30 reflecting serious impairment in communication 
and judgment, to the extent that he was incoherent and unable 
to function in almost all areas of daily functioning.  His 
incapacity was listed as severe or profound.

In August 2000, the veteran was afforded a VA examination of 
the brain and spine.  The claims file was again reviewed in 
conjunction with the examination.  At that time, the 
veteran's wife reported that the veteran has had insidious 
memory loss over the prior six or seven years.  Since 1998, 
the veteran had been unable to correctly spell his name, and 
did not recall the names of family members or their 
birthdays.  He also had visual hallucinations.  It was noted 
that the veteran was able to feed himself, but not bathe 
himself, and he could dress, but did not select his clothing.  
Upon examination, the veteran exhibited no temporal 
orientation and he could not perform simple arithmetic or 
spelling.  While he could read simple sentences and follow 
written commands, he could not write complete sentences.  The 
veteran was diagnosed with Alzheimer's dementia.  No 
connection was made between the Alzheimer's and the 
somatization disorder.  

An August 2000 letter from William T. Brown, Jr., D.O. of the 
Blue Ridge Clinic asserted that the veteran was totally 
incoherent as he was unable to answer simple questions and 
often hallucinated.  Dr. Brown asserted that he must be under 
constant supervision because he could not manage his 
medication or choose his own clothing.  He was disoriented to 
time and place and had severe mood swings.  While Dr. Brown 
stated that the veteran was seeking an increased rating based 
on the veteran's Alzheimer's disease, he made no comment 
regarding his somatization disorder.  

A September 2000 report from the Research Psychiatric Center 
set forth a risk assessment of the veteran by indicating that 
he exhibited suicidal ideations, homicidal ideations, and had 
threatened to burn his house down.  No discussion of his 
somatization disorder was included in the evaluation.  

A history and physical examination of the veteran was 
reported in April 2001, prior to his admittance to the 
Missouri Veterans' Home.  He had resided in a veterans' home 
since October 2000 due to a worsening of his overall mental 
status and an increasing need for supervision, as well as an 
exhibited agitation and aggression towards his family.  The 
report indicated that the veteran had been diagnosed with a 
somatization disorder, but that specific symptoms associated 
with the disorder were difficult to ascertain.  The veteran's 
wife indicated that he had declined significantly since being 
diagnosed with Alzheimer's, and that his memory had been 
especially affected.  His speech pattern demonstrated 
inappropriate responses, congruent speech patterns, and 
inappropriate word associations.  His speech was generally 
fragmented, off topic, and often trailed off.  His attempt to 
answer questions often resulted in elaborate answers that did 
not make sense.  No reference was made to the severity of the 
veteran's service-connected somatization disorder.  

After reviewing the record, the Board finds that the evidence 
supports a 30 percent rating, but no higher.  The evidence 
does not show that the veteran exhibits behavior of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; frequent panic attacks; difficulty in understanding 
complex commands; impaired judgment, memory, or abstract 
thinking that is related to the veteran's service-connected 
disability.  Instead, the evidence shows that such behavior 
exhibited by the veteran, if at all, is more likely 
associated with his Alzheimer's disease and the Board notes 
that service connection for Alzheimer's disease was denied by 
the RO in a May 1999 rating decision and again in September 
2001.

The veteran's VA examinations are consistent with one another 
in finding that his somatization disorder has not increased 
in severity above a "mild" level.  At his August 1997 VA 
examination, the veteran was diagnosed with cognitive defects 
"likely associated" with his Alzheimer's disease and his 
prior stroke.  The examiner found no evidence of significant 
emotional problems consistent with a somatization disorder.  
In October 1998, a VA examiner gave the veteran a GAF score 
of 50 for his somatization disorder.  However, he 
characterized the disorder as being "mild." Finally, in 
August 2000, the VA mental disorders examiner determined that 
the veteran's somatization disorder no longer existed, as he 
was no longer able to describe or demonstrate relevant 
symptoms.  Instead, the examiner pointed to the veteran's 
Alzheimer's disease as being responsible for his total memory 
loss, impairment in communication and judgment, GAF score of 
30, and inability to function in almost all areas of daily 
life.  

In addition to the VA examiners, other health professionals 
failed to link the veteran's mental decline to his 
somatization disorder.  During an April 2001 medical 
evaluation, it was noted that the veteran's somatization 
disorder symptomatology was "difficult to ascertain" 
because of his Alzheimer's disease.  However, it was noted 
that since being diagnosed with Alzheimer's, there had been a 
"significant consistent decline" in the veteran's mental 
status.  The evaluation did not report that the veteran's 
disorder had increased in severity.

The only health professional to link the veteran's 
somatization disorder with an increasing level of mental 
incapacity was the VA health professional that examined the 
veteran in August 1998 and July 1999.  That health 
professional did not specifically state that the veteran's 
mental decline was solely related to his somatization 
disorder.  Instead, he asserted that his disorder was 
"exacerbated" by his Alzheimer's disease.  In July 1999, he 
stated that the "psychoneurotic" disorder had progressed 
simultaneously with the Alzheimer's disease.  The VA health 
professional did not distinguish between the symptomatology 
associated with veteran's Alzheimer's disease and that of the 
somatization disorder.  Instead, his final evaluation merely 
stated that both conditions had become worse over time. 
Further, he did not report findings specifically related to 
the veteran's service-connected psychiatric disorder that 
would warrant an evaluation in excess of the currently 
assigned 30 percent evaluation.

After reviewing the evidence of record, the Board believes 
that more weight should be given to the opinion of the three 
VA examiners, rather than those of VA health professional in 
terms of the whether the veteran's service-connected 
psychiatric disorder has worsened to the point where an 
evaluation in excess of the currently assigned 30 percent 
would be in order.  The examiners reviewed the entire claims 
file, and gave the veteran a thorough examination.  While the 
Board recognizes that the veteran has been receiving VA 
outpatient treatment care intermittently at the VAMC in 
Kansas City, the Board notes that the veteran has, in fact, 
been examined by a number of health professionals during the 
course of his treatment.  In 1997 and 1998, the veteran was 
seen by Dr. Bettinger.  During that time, she noted his 
cognitive decline and disorientation.  However, she did not 
relate his mental decline to a somatization disorder.  In 
fact, she did not discuss the veteran's disorder at all in 
evaluating his current medical problem.  In addition to 
giving the veteran complete mental and physical examinations, 
the VA examiners also considered other possible etiologies of 
the veteran's symptomatology.  They rendered a thorough 
discussion of his Alzheimer's symptomatology and progress.  
The Board finds that the VA examiners' opinions are more 
probative as to the severity of the veteran's somatization 
disorder rather than the opinion given by the VA health 
professional, as they are more comprehensive and provide a 
clear rationale for the conclusions rendered.

A complete review of the evidence reflects that there is no 
basis for an increased rating in excess of 30 percent.  The 
Board does not doubt the sincere belief of the veteran and 
his wife that his somatization disorder warrants a higher 
rating.  However, the Board is bound by the regulatory rating 
criteria, and the evidence simply does not persuasively show 
that the veteran's somatization disorder more nearly 
approximates the criteria for a next higher rating of 50 
percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his somatization disorder.  Moreover, while noting that the 
veteran has been unemployed for quite some time, there is 
nevertheless no evidence that his somatization disorder 
resulted in any marked interference with his employment.  The 
Board is therefore not required to refer this matter to the 
RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The preponderance of the evidence is against a finding that 
the criteria for the next higher rating of 50 percent has 
been met.  Moreover, there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise provide a basis for assigning a rating higher than 
30 percent at this time.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
somatization disorder (psychoneurosis to include PTSD) is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


